Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
No obstante estar conformes con el resultado al que *693llega una mayoría de los integrantes del Tribunal en la opinión per curiam que en el presente caso se emite —esto es, que se censure enérgicamente a los ábogados John T. Belk Arce y Margarita Serapión en relación con la con-ducta que a éstos se le imputa— consideramos necesario expresarnos por separado.
I — I
En el pasado hemos señalado, en varias ocasiones, que aun cuando es correcto que la consistencia en nuestras de-cisiones no es una garantía absoluta de la corrección de las mismas, no hay duda que la misma resulta ser de gran importancia. En primer lugar, ser consistentes imprime es-tabilidad, confiabilidad y credibilidad a nuestro sistema de justicia. En segundo término, y desde el ámbito individual, la consistencia nos brinda tranquilidad de conciencia. Por otro lado, y desde un punto de vista institucional, la misma evita que el Tribunal emita decisiones injustas; ello así ya que si juzgamos a todo el mundo en forma consistente, re-sulta casi imposible que caigamos en la injusticia.
Dicha consistencia adquiere singular importancia en ca-sos de conducta profesional, esto es, cuando se imputa a determinado abogado que ha incurrido en un curso de ac-ción que resulta violatorio de los cánones de ética profesional. Como casi todo en la vida, existen gradaciones en la conducta antiética. Hay acciones que son más graves que otras. Véase In re Arroyo Rivera, 148 D.P.R. 354 (1999). Las sanciones disciplinarias a imponerse, en conse-cuencia, también necesariamente tienen que ser distintas.
Ahí, precisamente, radica la diferencia de opinión que nos separa de la mayoría de los integrantes del Tribunal en el presente caso.
*6941 — I HH
La conducta que se imputa a los abogados Belk Arce y Serapión, no hay duda, no es una liviana. Estos, admitida-mente, falsamente aseveraron, bajo juramento y en varias ocasiones, que eran “solteros” cuando en realidad eran ca-sados entre sí. En otras palabras, e independientemente de las “razones” que tuvieron para así actuar, dichos abogados claramente incurrieron en el delito de perjurio.
¿Resulta suficiente la sanción disciplinaria impuesta a éstos por el Tribunal? Personas razonables pueden diferir razonablemente. Debe haber personas del criterio a los efectos de que la sanción en este caso debería ser algo más que una censura. Pueden existir otras que piensen lo contrario. Personalmente —y aun cuando, de primera in-tención, somos del criterio que la sanción a imponerse en el presente caso podría ser más severa— no tenemos mayor objeción a la misma.
Lo que realmente nos preocupa es otra cosa, a saber: si es que en un caso de perjurio resulta procedente, única-mente, la sanción de la “censura enérgica”, ¿cómo es posi-ble que esa misma sanción sea la procedente en una situa-ción de menor gradación o gravedad. Nos referimos, naturalmente, a la reciente Opinión Per Curiam emitida por el Tribunal en el caso de In re Martínez, Odell I, 148 D.P.R. 49 (1999); caso en que los mencionados abogados, en opinión de la propia mayoría, violaron las disposiciones del Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, al no hacer mención en una escritura pública que otor-garon del hecho de que, además de ellos, había otros dos (2) socios que componían la sociedad profesional a la que pertenecían.
En el presente caso, se faltó a la verdad bajo juramento. En el otro caso no se aclaró totalmente una situación. ¿Re-sulta procedente la imposición de la misma sanción disci-plinaria en ambos? La contestación en la negativa parece *695ser clara. El curso decisorio seguido en los dos (2) casos, cuando menos, parece ser un tanto inconsistente. Es por ello que diferimos de la mayoría y hemos entendido proce-dente expresarnos por separado.